Citation Nr: 0817910	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-18 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
1993, for the award of a 60 percent evaluation for chronic 
lumbar strain with post-operative laminectomy and disc 
surgery.

2.  Entitlement to an effective date earlier than March 10, 
1993, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1963.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO granted an 
increased evaluation for the veteran's service-connected 
chronic lumbar strain with post-operative laminectomy and 
disc surgery.  The disability was evaluated as 60 percent 
disabling effective from March 10, 1993.  In addition, the RO 
granted a total disability evaluation due to individual 
unemployability (TDIU) arising from service-connected 
disabilities.  This award was also made effective from March 
10, 1993.  The veteran has appealed the effective dates of 
these awards.

In October 1997, the Board remanded the issue of entitlement 
to an increased evaluation for chronic lumbosacral strain, at 
the time rated as 20 percent disabling.  The RO was 
instructed that "if the benefit sought on appeal is not 
granted to the veteran's satisfaction, a supplemental 
statement of the case (SSOC) should be issued and the case 
returned to the Board.  As noted above, the RO granted the 
increased evaluation in March 2001.  Regarding the evaluation 
of the low back disability, the rating decision noted, that 
the appeal could be closed because benefits sought had been 
fully allowed.  The veteran was provided a copy of this 
rating determination in April 2001.  

A Report of Contact with the veteran's representative dated 
in May 2001 noted that he was informed that the March 2001 
decision was considered a full grant regarding the veteran's 
claim for an increased evaluation.  It was reported that the 
representative did not contest this determination, but 
instead contended that the veteran was entitled to an earlier 
effective date for the evaluations granted in the March 2001.  
He informed VA that the veteran would submit a notice of 
disagreement (NOD) regarding the effective dates of the 
awards.  In November 2001, the veteran's representative 
submitted a NOD with the March 2001 rating decision.  The 
only issues contested were the effective dates assigned the 
increased evaluation and the TDIU.

Based on the above facts, to include the veteran's apparent 
satisfaction with the current evaluation of his low back 
disability, all benefits sought on appeal regarding the 
evaluation of his low back disability have been granted.  The 
only issue currently contested by the veteran is the 
determination regarding the effective dates of these awards.  
Therefore, the issue of entitlement to an increased 
evaluation for his low back disability is no longer in 
appellate status.

In September 2005, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review. 


FINDINGS OF FACT

1.  In August 1981, the Board denied an increased evaluation 
for the veteran's service-connected chronic lumbar strain 
with post-operative laminectomy and disc surgery, and also 
denied a TDIU.  That decision is final.

2.  The veteran did not file another claim, formal or 
informal, for an increased rating for his service-connected 
chronic lumbar strain with post-operative laminectomy and 
disc surgery, or for a TDUI after the August 1981 Board 
denial, until March 10, 1993. 

3.  In March 2001, the RO granted a 60 percent evaluation for 
chronic lumbar strain with post-operative laminectomy and 
disc surgery. and entitlement to TDIU benefits, effective 
March 10, 1993; the RO also granted an increased evaluation 
for the veteran's service connected chronic obstructive 
pulmonary disease (COPD), from 30 to 60 percent disabling.  
At this time the veteran first met the schedular criteria for 
a TDIU.  

4.  During the one-year period preceding March 10, 1993, 
there is no medical evidence to establish that the veteran's 
chronic lumbar strain with post-operative laminectomy and 
disc surgery increased or that his service-connected 
disabilities prevented him from a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 10, 
1993 for the assignment of a 60 percent evaluation for 
chronic lumbar strain with post-operative laminectomy and 
disc surgery have not been met.  38 U.S.C.A. §§ 5107, 5110, 
1155 (West 2002); 38 C.F.R. § 3.400, (2007); Part 4, DC 5295 
(1993).  

2.  The criteria for establishing an effective date prior to 
March 10, 1993, for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law  
No. 106-475, 114 Stat. 2096 (2000), substantially amended the  
provisions of chapter 51 of title 38 of the United States  
Code, concerning the notice and assistance to be afforded to  
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet.  
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that the veteran was sent a notice letter in October 
2003 regarding an earlier effective date for a TDIU and for 
an increased evaluation.  The veteran was advised of what VA 
still needed from him, the status of his claim, what VA was 
responsible for and what VA would do on his behalf.  He was 
told of how he could help VA, and of VA's duty to assist him.  
Another letter was sent to the veteran in March 2007 in which 
he was advised of what VA needed from him and that he could 
send any evidence in his possession.  He was advised of what 
evidence VA had received, and VA's responsibilities.  He was 
told what the evidence must show for an earlier effective 
date.  He was also advised of how VA determines the 
disability rating and the effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although this notice was not issued prior to the initial 
adjudication of the claims at issue, the Board notes that the 
issues were subsequently readjudicated by the RO following 
the issuance of the letters.  Thus, the Board finds any error 
with respect to the timeliness of that notice to be harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the veteran's treatment records, his 
private records and records from the Social Security 
Administration.   

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. §§ 
5103 and 5103A. 

Earlier Effective Date

The veteran asserts that he is entitled to an effective date 
prior to March 10, 1993 for his 60 percent rating for his 
chronic lumbar strain with post-operative laminectomy and 
disc surgery and an effective date earlier than March 10, 
1993 for the award of a TDIU.  A TDIU claim is a claim for 
increased compensation, and the effective date rules for 
increased compensation apply to a TDIU claim.  Hurd v. West, 
13 Vet. App. 449 (2000).  Generally, the effective date of an 
award shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R.  § 3.400(o)(1) (2007).  An exception applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2007); Servello v. Derwinski, 3 Vet. App.  
196, 199 (1992).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).  

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  In addition, under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b) and (b)(1).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim. In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim. 38 C.F.R. § 3.157.

It was held in the case of Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992), that where the one year period for filing a 
formal claim was never triggered because the VA failed to 
fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once it 
had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as the 
date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2007).

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2007).

Historical Background

The veteran was granted service connection for chronic 
lumbosacral strain in May 1974, and the RO assigned a 10 
percent disability rating from October 1973, under DC 5295.  
The veteran disagreed with that determination and in July 
1974, a statement of the case was issued.  The veteran 
perfected his appeal in August 1974.  In January 1975, the 
veteran's rating was increased to 20 percent disabling 
effective from October 1973 under DC 5295.  In January 1981, 
the Board denied an evaluation beyond 20 percent and also 
denied a TDIU.  That decision is final.  38 U.S.C.A.§ 7104: 
38 C.F.R. § 20.1100.  The Board notes that the veteran filed 
a claim for clear and unmistakable error (CUE) with regard to 
the January 1981 Board decision.  A claim for benefits based 
on CUE in a prior final rating decision entails special 
pleading and proof requirements to overcome the finality of 
the decision by collateral attack because the decision was 
not appealed during the appeal period.  In order for a 
claimant to successfully establish a valid claim of CUE in a 
final RO rating decision, the claimant must articulate with 
some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  In September 2005, the Board found that 
there was no CUE in the Board decision of January 23, 1981 
that denied an increased evaluation and a TDIU.  Under these 
circumstances,  the Board is precluded from assigning an 
effective date earlier than January 1981.  See 38 C.F.R. § 
3.400(o). 

In March 1993, the veteran requested an increased evaluation 
for his service-connected low back disorder, which was then 
evaluated as 20 percent disabling.  In December 2000, the RO 
granted service connection for COPD an assigned a 30 percent 
evaluation effective from March 31, 1998.  In March 2001, the 
RO awarded a 60 percent evaluation for COPD, effective from 
March 31, 1998.  The RO also granted a 60 percent evaluation 
for chronic lumbar strain with post-operative laminectomy and 
disc surgery, and a TDIU, both effective from March 10, 1993.  
His combined rating was 80 percent from March 10, 1993.  At 
this time the veteran first met the schedular criteria for a 
TDIU.  

In light of the aforementioned law and regulations, the 
essential questions before the Board in this claim are (1) 
when was the date the claim for an increased evaluation for 
the veteran's service-connected back disorder and also the 
TDIU filed and (2) was it factually ascertainable that a 60 
percent evaluation was first warranted within the year 
preceding the date of the claim or if a TDIU was shown in the 
year preceding the claim.  

After the Board's January 1981 denial, the veteran did not 
file a claim of entitlement to an increased evaluation for 
chronic lumbosacral strain until March 1993, when the 
veteran's representative at that time contacted the RO and 
requested VA reevaluate the veteran's chronic lumbosacral 
strain.  The record is absent for any communication from the 
veteran received between January 1981 and March 1993 which 
could be interpreted as a claim for an increased evaluation.  
The veteran's representative has argued that the date of the 
claim should be June 17, 1974 since at that time, the veteran 
disagreed with an RO denial of an increased rating of May 
1974, and the veteran stated that he could not work due to 
his disability.  (See, representative's statement of August 
2007).  However, as noted above, the issues of entitlement to 
an increased evaluation for the veteran's low back disorder 
and of entitlement to a TDIU were considered and denied by 
the by the Board in January 1981, and this decision stemmed 
from the rating decision of the RO in May 1974.  Thus the 
claims were addressed and finally decided.  

As noted, in addition to an informal claim as defined above 
under 38 C.F.R. § 3.155, there is another type of informal 
claim.  Specifically, a report of an examination or 
hospitalization will be accepted as an informal claim for 
benefits under existing law, if the report relates to a 
disability which may establish entitlement.  The date of VA 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.157(b)(1) does not require the veteran to 
identify the report as a claim or to identify the benefits 
sought.  Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).  
The Board has reviewed the evidence and has determined that 
there are no VA records within the dates in question which 
show treatment for the veteran's back disorder and which 
would be the basis for an informal claim for an increase 
since January 1981 and prior to March 1993.  Likewise, the 
record does not show receipt of private records within that 
time frame that would constitute a claim for an increased 
evaluation.  Thus the date of the veteran's claim is noted as 
March 10, 1993.  Therefore, this claim turns on determining 
when the increase in the veteran's back disability occurred.  

The earliest date for the assignment of an increased rating 
or the TDIU would be March 10, 1992 if the increase is noted 
within the year proceeding the date of the claim.  If the 
increase is noted more than a year prior to the claim, the 
effective date would be the date of the claim.  If the 
increase is noted after the date of the claim, the effective 
date would be the date entitlement arose.  

The veteran has argued that he is entitled to an earlier 
effective date because he has been disabled and unable to 
work since April 1977, which was determined by SSA.  (See, 
representative's statement of August 2007).  It is argued 
that therefore it is factually ascertainable that the 
veteran's disability increased from April 1, 1977 and that 
this is the correct effective date for his increased 
evaluation and his TDIU.  

The Board obtained the veteran's SSA medical records, which 
were received in November 2005.  These records show that the 
veteran was determined "disabled" for SSA purposes since 
April 1, 1977.  VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding 
that VA's duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
benefits].  Thus, although the SSA's determination is not 
necessarily dispositive of the veteran's claim, it is 
evidence which must be considered.  

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002)); 38 
C.F.R. Part 4 (2007). 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Prior to March 1993, the veteran received a 20 percent 
evaluation for his lumbosacral strain under Diagnostic Code 
5295.  Under the regulations existing at that time, DC 5295 
provided that a 10 percent disability rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent disability rating was assigned where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability rating was properly assigned where the 
symptoms are severe, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1993).   

In the alternative, DC 5292 contemplated a rating for 
limitation of motion of the lumbar spine.  Pursuant to 
Diagnostic Code 5292, a 10 percent disability rating was 
warranted when limitation of motion is slight; 20 percent 
when it is moderate and 40 percent when it is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  Under 
Diagnostic Code 5293 for intervertebral disc syndrome, a 10 
percent disability rating was assigned for a mild condition.  
A 20 percent disability rating was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability rating was warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Diagnostic Code 5293 provided a maximum 
60 percent disability rating for intervertebral disc syndrome 
that is pronounced with little intermittent relief and 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the disease disc.

The Board notes, at this point, that the rating criteria for 
back disabilities were amended in 2002 and 2003.  Since such 
amendments cannot be retroactively applied to evaluate the 
severity of the veteran's disability in the year prior to 
March 1993, there is no need to discuss them further.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 
3.114.

SSA records were submitted by the veteran to VA and received 
in November 2005.  However, the records do not show an 
increase in the veteran's disability within the time frame in 
question.  They generally cover the period from 1977 to 1983.  
Private records show that the veteran was treated on March 
23, 1992 after falling and landing on his chest.  This 
treatment was for complaints of knee pain.  In August 1992, 
he complained of lumbar pain and pain into the right leg and 
occasionally into the left leg, as well as other complaints.  
In May 1992 the veteran complained of back pain, and spasm 
was noted.  In September 1992, the veteran complained of back 
pain.  In October 1992, it was noted that his back was in 
spasm, and in December 1992, he complained of back pain.  

The evidence does not show that the increase in disability 
was ascertainable in the year preceding March 10, 1993.  The 
symptoms shown by the reports noted above indicate that the 
veteran suffered pain and back spasms, which is comparable to 
the 20 percent rating he was receiving.   These findings do 
not translate into severe limitation of motion so as to 
warrant a higher evaluation under DC 5292.  Furthermore, 
symptoms such as listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion, which 
would entitle the veteran to a higher rating, were not shown 
in the year prior to March 10, 1993.  While the veteran had 
complaints of radiating pain, the record does not show severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or intervertebral disc syndrome that is 
pronounced with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc.  The Board finds that entitlement to a higher rating 
could not be ascertained from the symptoms shown by the 
veteran one year prior to March 10, 1993.  The claim for an 
earlier effective date for the assignment of a 60 percent 
rating for chronic lumbar strain with post-operative 
laminectomy and disc surgery must be denied.  See 38 C.F.R. § 
3.400(o)(2).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
earlier effective date for the assignment of a 60 percent 
rating for chronic lumbar strain with post-operative 
laminectomy and disc surgery.  See, Gilbert, v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

TDIU

The RO has currently assigned an effective date of March 10, 
1993, considering the TDIU claim to be an extension of the 
increased rating claim just discussed.  The factual 
background presented above is identical for the TDIU claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.

Prior to March 10, 1993, the veteran received a 20 percent 
rating for his lumbar spine disorder.  This was his only 
service-connected disability at that time.  As noted above, 
the veteran did not meet the schedular criteria listed in 
4.16(a) until March 2001.  Thus the only issue to consider is 
whether a TDIU under 38 C.F.R. § 4.16(b), the subjective 
standard may be assigned prior to March 10, 1993.   
The veteran's TDIU claim is currently effective from March 
10, 1993, the date of his claim for an increased evaluation.  
As noted in the discussion above, the Board has found that 
this is the date of the claim for TDIU.  The Board must 
inquire whether the evidence showed entitlement to TDIU in 
the year prior to March 10, 1993.  See Harper, supra.  Under 
38 C.F.R. § 3.400(0)(2), it is necessary to  determine 
whether, sometime between March 10, 1992 and March 10, 1993, 
the veteran's inability to follow a substantially  gainful 
occupation due to service connected disabilities became 
factually ascertainable. 

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
veteran's TDIU claim on March 10, 1993, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.   

None of the medical evidence during this period contains any 
competent findings that the veteran was unable to follow a 
substantially gainful occupation solely as a result of 
service-connected disabilities.  As noted, during this 
period, the veteran was service connected for his lumbar 
spine disorder only, rated as 20 percent disabling.  

It is notable that private examiners have found the veteran 
to be totally disabled or unable to work, prior to the year 
preceding the date of the veteran's claim.  In August 1977, 
an examiner stated that the veteran had recurrent lumbosacral 
myofasciitis, L4-L5, S1 disc disease, with radiation of pain 
and numbness into the right leg and depression.  It was 
reported that the veteran was unable to find work because of 
these.  In February 1983, a private examiner noted that the 
veteran was totally disabled; having evaluated him for 
psychiatric as well as his low back complaints.  While these 
opinions include a disability for which the veteran is not 
service-connected, SSA medical records also show that the 
veteran was noted to be permanently and totally disabled in 
September 1983, due to his back disorder by a private 
examiner.  The examiner stated that this was based on not 
only subjective complaints but also upon the water soluble 
lumbar myelogram which showed arachnoid scarring, which 
supports a finding of an inability to remain in one position 
and difficulty sitting.  The examiner stated that he did not 
believe that the veteran was capable of gainful employment 
where he would have to put in eight hours a day, five days a 
week.  It was further stated that the veteran might be able 
to work a few hours a day irregularly, but that he was 
certainly not capable of sustained employment. It was 
reported that he was precluded from repetitive bending and 
lifting and from sedentary work.  

In determining the appropriate effective date for the claim 
for increase, VA must consider whether there is evidence that 
an increase in disability occurred within one year preceding 
the date of claim that would be sufficient to warrant an 
effective date earlier than the date of claim.   See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997).  In this case, the 
veteran's claim was filed more than one year after the date 
that he was noted to be unemployable by the private examiner 
in September 1983.  The Court and VA's General Counsel have 
interpreted the provisions under 38 U.S.C.A. § 5110(b)(2) as 
meaning that if the increase occurred (which includes 
individual unemployability) more than one year prior to the 
claim, the increase is effective the date of claim.  Harper 
v. Brown, 10 Vet. App.  125 (1997); VAOPGCPREC 12-98 (1998).  
Assuming that the  veteran was unemployable due to service-
connected disability  as of September 1983, this date is more 
than  one year prior to the date of the veteran's claim and 
the  appropriate effective date is therefore the date of 
claim- here, March 10, 1993.  See 38 U.S.C.A. § 5110(a) and 
(b).

The veteran was granted TDIU effective March 10, 1993, the 
date of claim.  No other evidence of record demonstrates 
entitlement to TDIU within the year prior to that date.  For 
the above reasons, the Board finds that an effective date 
earlier than March 10, 1993, for the award of a TDIU cannot 
be granted.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).


ORDER

An effective date earlier than March 10, 1993, for the award 
of a 60 percent evaluation for chronic lumbar strain with 
post-operative laminectomy and disc surgery is denied.  

An effective date earlier than March 10, 1993, for the award 
of a total disability evaluation due to individual 
unemployability arising from service-connected disabilities 
(TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


